Earle  Freeman made a voluntary assignment of their partnership property to Lorenzo D. Millard, for the benefit of their creditors. The creditors applied for an order upon said Millard to give a bond for the faithful execution of the trusts of the assignment, and, the court having granted the order, the question arose as to the amount for which the bond should be given. The court said, that it was the usual practice in the State, where bonds were required by the statute, as from a guardian or administrator, to take bonds in double the amount of the property coming into the hands of the persons from whom the bonds were required, and that they should adopt the same rule where an order was passed requiring an assignee to give a bond, and they ordered the said Millard to give a bond in the sum of twenty thousand dollars, with sureties, the property assigned being estimated at ten thousand dollars. *Page 518